DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants’ remarks were carefully reviewed. New updated searches were also performed. Schotz et al. (US 2014/0089504) and Greene (US 2020/0403844) were found. However, the new references teaches features of computing an unique session identifier for calls flow in the same session by applying a hash function to collected data of calls. They failed to teach the features as argued by Applicants in their remarks. Therefore, the prior art of record failed to clearly teach or fairly suggest a combination of features, as well as, logical steps of a method to identify and distinguish flow session over a network, particular in the bold and underlined portions, as described in and connected to each of the independent claims 1, 8 and 15, which are repeatedly stated as following:
	1.   A method to identify and distinguish flow sessions over a network, comprising: 
capturing a flow record indicative of an initiation of a network flow; 
computing a unique session identifier associated with the captured flow record, the unique session identifier being computed by applying a given function over data comprising a set of information captured in the flow record, together with a time value associated with a collection interval having a start time; and 
associating the unique session identifier with one or more additional network flows captured during the collection interval.

 	8.   An apparatus, comprising: 
a processor; 
computer memory holding computer program instructions executed by the processor to identify and distinguish flow sessions over a network, the computer program instructions including program code configured to: 
capture a flow record indicative of an initiation of a network flow; 
compute a unique session identifier associated with the captured flow record, the unique session identifier being computed by applying a given function over data comprising a set of information captured in the flow record, together with a time value associated with a collection interval having a start time; and 
associate the unique session identifier with one or more additional network flows captured during the collection interval.

15.    A computer program product in a non-transitory computer readable medium for use in a data processing system to identify and distinguish flow sessions over a network, the computer program product holding computer program instructions that, when executed by the data processing system, are configured to: 
capture a flow record indicative of an initiation of a network flow; 
the unique session identifier being computed by applying a given function over data comprising a set of information captured in the flow record, together with a time value associated with a collection interval having a start time; and 
associate the unique session identifier with one or more additional network flows captured during the collection interval.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:


401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: October 2021